NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



PAUL SCHERMICK,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-2095
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Paul Schermick, pro se.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.